MEMORANDUM **
Willie R. Meadows, a California state prisoner, appeals pro se the district court’s dismissal of his 42 U.S.C. § 1983 action alleging that various prison officials violated his civil rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo dismissals for failure to state a claim, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we review for abuse of discretion dismissals without granting leave to amend, Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir.2000) (en banc). We affirm in part, reverse in part, and remand for further proceedings.
The district court dismissed Meadows’ complaint for failure to state a claim pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b). The district court correctly concluded that Meadows’ complaint failed to allege facts sufficient to state a claim that Correctional Officer J.L. Bernard used excessive force against him or that Dr. Abdollah Alavi was deliberately indifferent to his serious medical needs. However, the district court erred in dismissing Meadows’ complaint with prejudice with respect to Meadows’ claims against Bernard and Alavi without giving Meadows an opportunity to amend his complaint. See Lopez, 203 F.3d at 1124.
We affirm the district court’s dismissal of Meadows’ claims against Steve Cambra, D.K. Butler, and M. Bunts because Meadows has not alleged that these defendants were personally involved in the deprivation of his civil rights. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.1989). We also affirm the district court’s dismissal of Meadows’ claims for damages against the defendants in their official capacities. See Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71, 109 S.Ct. 2304, 105 L.Ed.2d 45 (1989); Kentucky v. Graham, 473 U.S. 159, 165-67, 105 S.Ct. 3099, 87 L.Ed.2d 114 (1985).
Meadows shall bear his own costs on appeal.
AFFIRMED in part, REVERSED in part, and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.